EXHIBIT 10.2

 

AMENDMENT NO. 1

TO THE

ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”), dated
as of April 5, 2019, is entered into by and among 1847 Goedeker Inc., a Delaware
corporation (“Buyer”), 1847 Goedeker Holdco Inc., a Delaware corporation
(“Holdco”), Goedeker Television Co., Inc., a Missouri corporation (“Seller”),
and Steve Goedeker and Mike Goedeker (the “Stockholders”, and each individually,
a “Stockholder”).

 

RECITALS

 

A. The Buyer, the Seller and the Stockholders have previously entered in that
certain Asset Purchase Agreement, dated January 18, 2019 (the “Asset Purchase
Agreement”).

 

B. The parties hereto desire to amend the Asset Purchase Agreement as set forth
herein.

 

C. Pursuant to Section 7.2 of the Asset Purchase Agreement, the Asset Purchase
Agreement may be amended by the Parties only by an instrument in writing signed
on behalf of the Buyer, the Seller and the Stockholders.

 

D. Holdco is a wholly-owned subsidiary of 1847 Holdings LLC, a Delaware limited
liability company, and the parent company of Buyer.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Asset Purchase Agreement.

 

2. Amendments.

 

a. Section 1.4(a) as set forth in the Asset Purchase Agreement shall be amended
and restated in its entirety to read as follows:

 

“In consideration for the sale, assignment and delivery of the Purchased Assets,
Buyer shall (i) pay an aggregate purchase price equal to Six Million, Two
Hundred Thousand Dollars ($6,200,000) (the “Purchase Price”), as the same may be
adjusted pursuant to this Agreement, payable in accordance with this Section
1.4(a) on the Closing Date, (ii) assume the Assumed Liabilities and (iii) issue
to each of Steve Goedeker and Michael Goedeker shares of the Common Stock of
Holdco equal to 11.25% non-dilutable interest in all of the issued and
outstanding common stock of Holdco as of the Closing Date (the “Holdco
Shares”).”

 

b. Section 2.3 is hereby added to the Asset Purchase Agreement as follows:

 

“2.3 Representations and Warranties of Holdco. Holdco represent and warrant to,
and agrees with, the Seller and the Stockholders as follows:

 

  - 1 -

   



 

(a) Organization. Holdco is a corporation duly incorporated and in good standing
under the laws of the State of Delaware.

 

(b) Binding Obligation. Holdco has all requisite corporate power and authority
to enter into and perform its obligations under this Agreement. All corporate
acts and other proceedings required to be taken by Holdco to authorize the
execution, delivery and performance by Holdco of this Agreement and the
transactions contemplated hereby, have been duly and properly taken. This
Agreement has been duly-executed and delivered by Holdco and constitutes the
legal, valid and binding obligation of Holdco, enforceable against Holdco in
accordance with its terms. The execution, delivery and performance by Holdco of
this Agreement does not and will not conflict with, or result in any violation
of, any provision of the Certificate of Incorporation or Bylaws of Holdco, or
any provision of any law, ordinance, rule, regulation, judgment, order, decree,
agreement, instrument or license applicable to Holdco or to its respective
property or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to Holdco in connection with its
execution, delivery or performance of this Agreement.

 

(c) Full Disclosure. No representation or warranty by Holdco in this Agreement
and no statement contained in any schedule to this Agreement or any certificate
or other document furnished or to be furnished to the Seller or the Stockholders
pursuant to this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they are made, not misleading.”

 

c. Section 4.7 as set forth in the Asset Purchase Agreement shall be amended and
restated in its entirety as follows:

 

“Bylaws of Holdco. The Stockholders acknowledge and agree that the Holdco Shares
and the transfer thereof are governed by the terms and provisions of the bylaws
of Holdco and the Stockholders shall not sell, assign, pledge or otherwise
transfer all or any portion of the Holdco Shares or any right or interest
therein, whether voluntarily, involuntarily, by operation of law, by gift or
otherwise, except by a transfer which meets the requirements specified in the
bylaws of the Buyer. The Stockholders shall otherwise comply with the provisions
of the bylaws of Holdco as they relate to the Holdco Shares.”

 

d. A new Section 4.10 is added to the Asset Purchase Agreement, which new
section shall be captioned “Nonassignable Contracts” and shall read in its
entirety as follows:

 

“4.10 Nonassignable Contracts. This Agreement shall not constitute an assignment
or an attempted assignment of that certain Digital Marketing Agreement with
Power Digital Marketing (the “Marketing Agreement”). The Seller shall cooperate
with the Buyer in determining a reasonable arrangement designed to provide for
the Buyer the benefits under the Marketing Agreement. In consideration for
Seller so cooperating, Buyer shall pay to Seller on the date hereof a total of
$20,000 which amount Seller shall use to pay Power Digital Marketing for amounts
due under the Marketing Agreement for services to be rendered during the months
of April 2019 and May 2019. Seller shall cause the Marketing Agreement to be
terminated as of May 30, 2019 to ensure that Seller no longer has any
obligations under the Marketing Agreement.”

 



  - 2 -

   



 

e. A new Section 4.11 is added to the Asset Purchase Agreement, which new
section shall be captioned “Release of Tax Lien” and shall read in its entirety
as follows:

 

“4.11 Release of Tax Lien. The Seller hereby agrees to use commercially
reasonable efforts to have released within 60 days of the Closing Date that
certain Missouri Department of Revenue tax lien (Lien Number 200226705001967)
and to provide Buyer with evidence of such release.”

 

f. Section 5.3(a) as set forth in the Asset Purchase Agreement shall be amended
and restated in its entirety as follows:

 

“Representations and Warranties. The representations and warranties of Buyer and
Holdco set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date, and the Seller shall have received a
certificate signed by the chief financial officer of the Buyer and Holdco to
such effect.”

 

g. Section 5.3(b) as set forth in the Asset Purchase Agreement shall be amended
and restated in its entirety as follows:

 

“Performance of Obligations of Buyer and Holdco. Each of Buyer and Holdco shall
have performed all obligations required to be performed by it and this Agreement
prior to the Closing Date, and the Seller shall have received a certificate
signed by the chief financial officer of Buyer and Holdco to such effect.

 

h. Each reference to “Buyer Shares” in the Asset Purchase Agreement is hereby
amended to read, and each such reference is hereby deemed to refer to, “Holdco
Shares.”

 

3. Joinder. Holdco hereby agrees, effective as of the date hereof, to become a
party to the Asset Purchase Agreement, as amended by this Amendment.

 

4. Effect of Amendment. Except as amended as set forth above, the Asset Purchase
Agreement shall continue in full force and effect. In the event of a conflict
between the provisions of this Amendment and the Asset Purchase Agreement, this
Amendment shall prevail and govern.

 

5. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

6. Governing Law. This Amendment shall be governed in all respects, including
validity, interpretation and effect, by the internal laws of the State of
Missouri. Any dispute shall be resolved by arbitration conducted in St. Louis
Missouri, in accordance with Chapter 435 of the Missouri Revised Statutes. The
provisions of this Section 5 shall survive the entry of any judgment, and will
not merge, or be deemed to have merged, into any judgment.

 

[Signature page follows]

 

  - 3 -

   



 

IN WITNESS WHEREOF, the Buyer, Holdco, the Seller and the Stockholders have
executed this Amendment as of the date first written above.

 

BUYER:
 
1847 GOEDEKER INC.

 

SELLER:
  
GOEDEKER TELEVISION CO., INC.

 

 

       

By:

/s/ Robert D. Barry

By: /s/ Steve Goedeker

Name:

Robert D. Barry

 

Name:

Steve Goedeker  

Title:

Chief Financial Officer

  Title: President  

 

 

       

HOLDCO:

 

1847 GOEDEKER HOLDCO INC.

 

13850 Manchester Rd.

Ballwin, MO 63011

Attention: Steve Goedeker

 

 

 

 

Facsimile:

 

By:

/s/ Robert D. Barry

 

Email: tevegoedeker@gmail.com

 

Name:

Robert D. Barry

 

 

 

 

Title:

President

 

with a copy, which shall not constitute notice to Seller, to:



 



In each case:

c/o 1847 Holdings LLC

590 Madison Avenue, 21st Floor

New York, NY 10022

Attn: Robert D. Barry, CFO

Facsimile:

email:   rbarry2@nc.rr.com

bbarry@1847holdings.com

 

with a copy, which shall not constitute notice to Buyer or Holdco, to:

  

BEVILACQUA PLLC

1050 Connecticut Avenue, NW

Suite 500

Washington, DC 20036

Attention: Louis A. Bevilacqua, Esq.

Email: lou@bevilacquapllc.com

Carmody MacDonald

120 S. Central Avenue

Suite 1800

St. Louis, MO 63105

Attn: Donald R. Carmody

Facsimile:

Email: drc@carmodymacdonald.com



 

 

- 4 -


   



 



STOCKHOLDERS:

 

 

     

/s/ Steve Goedeker

/s/ Mike Goedeker

STEVE GOEDEKER

 

MIKE GOEDEKER  



 

13850 Manchester Rd.

Ballwin, MO 63011

Attention: Steve Goedeker

Facsimile:

Email: stevegoedeker@gmail.com
     
with a copy, which shall not constitute notice to the Stockholder, to:

  

Carmody MacDonald

120 S. Central Avenue

Suite 1800

St. Louis, MO 63105

Attn: Donald R. Carmody

Facsimile:

Email: drc@carmodymacdonald.com

13850 Manchester Rd.

Ballwin, MO 63011

Facsimile:

Email:

 

 

with a copy, which shall not constitute notice to the Stockholder, to:

  

Carmody MacDonald

120 S. Central Avenue

Suite 1800

St. Louis, MO 63105

Attn: Donald R. Carmody

Facsimile:

Email: drc@carmodymacdonald.com

 

  


- 5 -



 